Citation Nr: 0932129	
Decision Date: 08/26/09    Archive Date: 09/04/09

DOCKET NO.  07-27 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for additional chronic 
right eye disabilities.

2.  Entitlement to service connection for diminished sense of 
smell secondary to right eye injury.

3.  Entitlement to service connection for diminished sense of 
taste secondary to right eye injury.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The Veteran had active service in the U.S. Coast Guard from 
August 1986 to August 1991. 

This appeal to the Board of Veterans' Appeals (the Board) is 
from actions taken by the above Department of Veterans 
Affairs (VA) Regional Office (RO).

The Veteran provided testimony before the undersigned 
Veterans Law Judge via videoconferencing in September 2008; a 
transcript is of record.  

Service connection is now in effect for residuals, left wrist 
injury, rated as 20 percent disabling; left knee ileo-tibial 
band bursitis, rated as 10 percent disabling; recurrent 
periorbital cellulitis with history of hordeolum of the right 
eye, rated as 10 percent rating disabling; and right deltoid 
scar due to tattoo removal, rated as noncompensably 
disabling.  

In a decision in November 2008, the Board granted service 
connection for tinnitus; a 10 percent rating was subsequently 
assigned by the VARO.  The Board had also remanded the issues 
shown on the front cover of this decision for further 
development.

FINDINGS OF FACT

1.  The aggregate evidence, including medical opinion 
evidence, preponderates against a finding that the Veteran 
developed additional chronic right eye disabilities as a 
result of service or service-connected disabilities.

2.  The aggregate evidence, including medical opinion 
evidence, preponderates against a finding that the Veteran 
developed a diminished sense of smell as a result of service 
or service-connected disabilities.

3.  The aggregate evidence, including medical opinion 
evidence, preponderates against a finding that the Veteran 
developed a diminished sense of taste as a result of service 
or service-connected disabilities.


CONCLUSION OF LAW

1.  Additional chronic right eye disabilities are not a 
result of service, are not secondary to service-connected 
disabilities and may not be so presumed.  38 U.S.C.A. 
§§ 1110, 1131, 1137, 1153, 1154 (West 2002 and Supp. 2009); 
38 C.F.R. §§ 3.303, 3.304, 3.306, 3.307, 3.309, 3.310 (2008).

2.  A diminished sense of smell is not a result of service, 
is not secondary to service-connected disabilities and may 
not be so presumed.  38 U.S.C.A. §§ 1110, 1131, 1137, 1153, 
1154 (West 2002 and Supp. 2009); 38 C.F.R. §§ 3.303, 3.304, 
3.306, 3.307, 3.309, 3.310 (2008).

3.  A diminished sense of taste is not a result of service, 
is not secondary to service-connected disabilities and may 
not be so presumed.  38 U.S.C.A. §§ 1110, 1131, 1137, 1153, 
1154 (West 2002 and Supp. 2009); 38 C.F.R. §§ 3.303, 3.304, 
3.306, 3.307, 3.309, 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2008).   

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide, in accordance 
with 38 C.F.R. § 3.159(b)(1) (2008).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In 
addition, the decision of the U.S. Court of Appeals for 
Veterans Claims, in Dingess v. Nicholson, 19 Vet. App. 473 
(2006) requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date.  

For an increased-compensation claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of rule of prejudicial error.  The Supreme 
Court in essence held that - except for cases in which VA has 
failed to meet the first requirement of 38 C.F.R. § 3.159(b) 
by not informing the claimant of the information and evidence 
necessary to substantiate the claim - the burden of proving 
harmful error must rest with the party raising the issue, the 
Federal Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process, and determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

In the aggregate, the Board finds that the RO has satisfied 
the duty to notify and assist under the VCAA.  The Board 
finds that the content of letters and other communications 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Any 
other defect with respect to timing was harmless error.  See 
Mayfield, supra.  He was advised of the opportunities to 
submit additional evidence after which additional data was 
obtained and entered into the record.  The Board finds that 
the purpose behind the notice requirement has been satisfied 
because the appellant has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  He has submitted additional data, and has 
indicated that he has no other information or evidence to 
substantiate the claim.

In addition, it appears that all obtainable evidence 
identified by the appellant relative to the claim has been 
obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of the current appeal, 
nor have they suggested in any way that there is any 
prejudice due to a lack of proper VA notice or assistance.

The appellant and his representative herein have demonstrated 
actual knowledge of, and have acted on, the information and 
evidence necessary to substantiate the pending claim.  See, 
e.g., Dalton v. Nicholson, 21 Vet. App. 23, 30 (2007) (Court 
was convinced that appellant and representative had 
demonstrated actual knowledge of the information and evidence 
necessary to establish the claim).

As regards the Vazquez case, the notifications to the Veteran 
were entirely adequate to inform him, or any reasonable 
person for that matter, of what was required, and that he 
needed to provide evidence with regard to how his 
disabilities affect him in everyday, daily life.  There is no 
prejudicial error either alleged or shown. 

In this case, any absence of any information was harmless 
error and, to whatever extent the decision of the Court in 
Dingess, supra, requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date, the Board notes that 
such information was provided to the appellant.  Moreover, 
the appellant has not demonstrated any prejudicial or harmful 
error in VCAA notice, and any presumption of error as to the 
first element of VCAA notice has been rebutted in this case.  
See Shinseki v. Sanders, supra. 

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
With regard to this appeal, no useful purpose would be served 
in remanding this matter for yet more development as this 
would result in unnecessarily imposing additional burdens on 
VA, with no additional benefit flowing to the Veteran.  The 
Court has held that such remands are to be avoided.  Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994). 

II.  Pertinent Legal Criteria

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.303(a), 3.304 (2008).  Where there is a chronic disease 
shown as such in service, subsequent manifestations of the 
same chronic disease at any later date, however remote, may 
be service connected, unless clearly attributable to 
intercurrent causes.  When a condition noted during service 
is not shown to be chronic, or the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity of symptomatology after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  Such evidence must be medical unless 
it relates to a condition as to which, under the Court case 
law, lay observation is competent.  Savage v. Gober, 10 Vet. 
App. 488, 498 (1997).  

Secondary service connection may also be granted where the 
evidence shows that a chronic disability has been caused or 
aggravated by an already service-connected disability.  38 
C.F.R. § 3.310(a); see Allen v. Brown, 7 Vet. App. 439 (1995) 
(en banc). Any increase in severity of a non-service- 
connected disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and not due 
to the natural progress of the non-service-connected 
condition, will be service connected.  However, VA will not 
concede that a non-service-connected disease or injury was 
aggravated by a service-connected disease or injury unless 
the baseline level of severity of the non-service-connected 
disease or injury is established by medical evidence created 
before the onset of aggravation or by the earliest medical 
evidence created at any time between the onset of aggravation 
and the receipt of medical evidence establishing the current 
level of severity of the non-service-connected disease or 
injury.  The rating activity will determine the baseline and 
current levels of severity under the Schedule for Rating 
Disabilities (38 C.F.R. part 4) and determine the extent of 
aggravation by deducting the baseline level of severity, as 
well as any increase in severity due to the natural progress 
of the disease, from the current level.  38 C.F.R. § 
3.310(b).

The Court has held that, in order to prevail on the issue of 
service connection, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of incurrence or aggravation of a disease or 
injury in service; and (3) medical evidence of a nexus 
between the claimed in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999).

In addition, the law provides that, where a Veteran served 
ninety days or more of active military service, and certain 
chronic diseases, including of a neurological nature, become 
manifest to a degree of 10 percent or more within one year 
after the date of separation from such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  38 U.S.C.A. § 1101, 1112, 1113, 1137; 38 C.F.R. 
§ 3.307, 3.309(a).

The Board is mindful that, in a case such as this, where 
service medical records are limited, there is a heightened 
obligation to explain our findings and conclusions and to 
consider carefully the benefit-of-the-doubt rule.  
Accordingly, additional development was requested pursuant to 
the Board's remand, and has been now accomplished, and 
reports from which are in the file.  O'Hare v. Derwinski, 1 
Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 
83, 85 (1992).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 61 (1991).

It is also noted that in this as in any other case, it 
remains the duty of the Board as the fact finder to determine 
credibility in any number of contexts, whether it has to do 
with testimony or other lay or other evidence.  See Culver v. 
Derwinski, 3 Vet. App. 292, 297 (1992).  In general, lay 
individuals may not render medical conclusions, see Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992); however , a lay 
statement may be made which relays the visible symptoms of a 
disease or disability or the facts of observed situations or 
circumstances, see Caldwell v, Derwinski, 1 Vet. App. 466, 
469 (1991), after which a decision must be made as to the 
credibility thereof in the context of probative medical 
evidence, see Rowell v. Principi, 4 Vet. App. 9, 19 (1993).  

The Board would again note that in Charles v. Principi, 16 
Vet. App. 370, 374-375 (2002), the Court specifically held 
that tinnitus is a condition that is capable of lay 
observation.  See also Washington v. Nicholson, 19 Vet. App. 
362, 368 (2005).  This would seem to be comparable to any 
similar sensory changes to include loss of taste, smell, etc.

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  The Court calls upon the Board to make 
judgments as to the credibility of various medical opinions.  
In determining whether documents submitted by a Veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(1999)

In any event, the Board has the clear duty to assess the 
credibility and weight to be given the evidence.  And while 
the Board is not competent to supplement the record with its 
own unsubstantiated medical conclusions.  Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991); however, following 
the point at which it is determined that all relevant 
evidence has been obtained, it is the Board's principal 
responsibility to assess the credibility, and therefore the 
probative value of proffered evidence of record in its whole.  
Owens v. Brown, 7 Vet. App. 429, 433 (1995); Elkins v. Gober, 
229 F. 3d 1369 (Fed. Cir. 2000). 

The Federal Circuit has recognized the Board's "authority to 
discount the weight and probity of evidence in light of its 
own inherent characteristics and its relationship to other 
items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997).  

The Board has an obligation to provide adequate reasons and 
bases supporting this decision, but there is no requirement 
that every item of evidence submitted by the appellant or 
obtained on his behalf be discussed in detail.  The Board's 
analysis below will focus specifically on what evidence is 
needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the 
claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 
(2000).

III.  Pertinent Factual Background and Analysis

Service treatment records are limited but show a variety of 
eye complaints and care.

The Veteran's initial claim in March 2006 was for residuals 
of a right eye injury which was modified to include residuals 
of eye infection(s).

Numerous private and VA eye examinations are of record, 
including several opinions to the effect that some of his 
right eye disabilities may be of service origin.  

For instance, one optometrist, CS, opined in July 2008 that 
there was a greater than 50/50 probability that the Veteran's 
right eye optic atrophy was related to his retrobulbar optic 
neuritis in that eye in 1991.  He further opined that he felt 
that the optic nerve problem occurred "after" he was 
discharged, e.g. "it was likely acute and of new onset"; 
and finally, that the right eye cellulitis was at least as 
likely related to his recurrent problem of hordeolum in that 
eye.  The Veteran has described, and has been evaluated on 
repeated occasions, for various sensory complaints relating 
to his face and right eye area to include apparent cranial 
nerve distribution locations.  

As noted in the Board's November 2008 action, it was then 
unclear the exact organic nature of sensory deprivation, nor 
had this been fully addressed in the context of overall right 
eye disabilities.  The Board also noted that it was difficult 
to know what additional right eye disabilities might now 
exist other than those for which he had already been granted 
service connection.  And in any event, since he now has 
service connection for some of the right eye problems, a 
decision which was made long after the other opinions were 
expressed, a new medical opinion was required as to what 
other problems may or may not be associable therewith.

The Board remanded the case for evidentiary development to 
include acquisition of any additional clinical records that 
might be available, and for VA specialists to respond to the 
following questions:  (a)  What are his current diagnoses and 
the nature of his eye and sensory disabilities as to each of 
the claimed disorders, based upon the previous medical 
records on file and the Veteran's history during, and after 
his service? (b)  When were the diagnosed disabilities first 
demonstrated, and by what evidence is that determinable?  (c)  
Were there any changes, increases or decreases in symptoms in 
or attributable to duty, and what were they, if determinable?  
(d)  Are any or all of such conditions causally or 
etiologically related to or they have been in any way 
impacted by his (ii) military service; (ii) his service-
connected disabilities; or (iii) treatment for same?  

The Veteran underwent extensive valuations by VA in March 
2009, the entire reports from which are in the file.  The 
examiners had the clinical record in its entirety to review 
as well.  On the eye evaluation, the Veteran reported that he 
continues to have episodes of eye inflammation and infection 
in the right eye, about 2-3 times a year, [for which he 
already has service connection in the form of conjunctivitis 
or cellulitis].  He said that he still had some visual field 
loss and periodic episodes of diplopia in the right eye.  He 
said he was not sure if the field loss was first present in 
1989, but he knew it was definitely there in 1991 when he was 
diagnosed with retrobulbar optic neuritis.  It had not gotten 
worse over the last several years.  

On examination his corrected visual acuity was 20/20, 
bilaterally.  The examiner was able to induce true diplopia 
with a prism.  He had restricted fields in the right eye, 
full fields in the left eye.  There was no sign of active 
hordeolum in either lid.  The Veteran's history was 
delineated in great detail.  As for current diagnoses, he had 
mild blepharitis in both eyes, and dermatochalasis in the 
right eye as well as presbyopia (for which he had 
prescription glasses), none of which were associable with the 
service-connected eye problems.  He also had severe visual 
field defect in the right eye without field changes; and 
subjective monocular diplopia of long standing without 
obvious predilection to position of gaze.

As for the specific questions asked, and for reasons to 
include edema at the time and symptoms throughout, and as 
fully explained in the discussion, the examiner opined that 
there was less than a 50/50 probability that the Veteran's 
service-connected infection had caused his loss of visual 
field.  It was felt that the field loss was more likely a 
result of retrobulbar optic neuritis.  As for the diplopia, 
and for reasons explained in the context of an absence of 
findings to include natural opacities or irregularities in 
the ocular lens, etc., it was the examiner's opinion that 
there was less than a 50/50 probability that it was connected 
to the service-connected right eye problems but rather 
related to the same neurological condition causing the visual 
field loss.  The Veteran thought that he had had black vision 
which might have been field loss in 1991, but the first 
objective documentation had been in 1996.  The examiner 
opined that there was less than 50/50 degree of probability 
that any field loss or diplopia was attributable to his 
active duty or to the service-connected eye problems.

With regard the other sensory changes, the neurological 
examiner's report dated in April 2009, after consultation 
with other evaluators, is of record in its entirety.  The 
Veteran said that he now had loss of sense of smell and 
taste.  He was unable to say if this had had gradual or rapid 
onset but that he now used Tabasco sauce without flinching 
and could not smell coffee unless very strong.  Everything 
was bland in taste and smell.  A magnetic resonance imagining 
(MRI) showed a mild amount of subcutaneous edema around the 
right eye but was otherwise unremarkable and showed no 
orbital cellulitis or fluid collections.  He was found to 
have nasal septal deviation to the right; and mild sinus 
disease was shown on CT scan.  He said he could smell second 
hand smoke but not perfume.  He was able to taste sugar and 
salt and smell cloves (identified as cinnamon), but could not 
identify vinegar, orange or lemon.  Smelling ammonia caused 
his right eye to water.  Except for a very slight right eye 
ptosis, findings were normal.  The Veteran said he thought he 
had noticed changes in 1989 but they had been identified in 
2008.  The examiner noted that the scar revision in service 
occurred in the area of the intraorbital margin on the right 
and the nerve distribution in that area would arise from the 
maxillary division of trigeminal, infraorbital and 
zygomaticofacial and associated branches.  The examiner 
described the olfactory chemoreceptor cells and associated 
factors for all potentially involved nerves in great detail, 
and opined that an organic basis for the claimed alterations 
of taste and smell did not occur in or as a result of service 
and were not associable with service or service-connected 
disabilities.

In assessing the remaining aspects of the Veteran's claim, a 
great deal of development has been undertaken to ensure that 
he has the benefit of all and every available documentation, 
opinion and evidence.  The Board is satisfied that this is 
now the case.  In that regard, based on pertinent regulations 
and Court mandates, he is indeed permitted to make 
observations as to symptoms.  Nonetheless, a medical opinion 
as to diagnosis and nexus is still required, and he is not 
qualified to render such conclusions.  

And while he has exhibited and has now in fact been granted 
service connection for several aspects of his right eye (to 
include the infectious process whether characterized as 
cellulitis or conjunctivitis) and apparent organic sensory 
changes, e.g., tinnitus, the evidence in the aggregate, to 
include reasoned medical expert opinions, simply 
preponderates against a finding that he has additional 
chronic right eye disabilities or diminished senses of smell 
or taste which are due to service on any premise including 
presumptively, and/or due to service-connected disability.  
In that regard, the evidence is not equivocal and a doubt is 
not raised to be resolved in his favor.

ORDER

Service connection for additional chronic right eye 
disabilities is denied.

Service connection for diminished sense of smell secondary to 
right eye injury is denied.

Service connection for diminished sense of taste secondary to 
right eye injury is denied.


____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


